Fefer Petersen & Cie Attorneys at Law Telephone 4126 684-0500 Château de Barberêche Facsimile 4126 684-0505 Houston Voicemail/Fax Switzerland 1783 Barberêche New York Voicemail/Fax (281) 596-4545 E-mail jlp@ipo-law.com 212) 401-4750 March 7, 2008 U.S. Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 100 F Street, N.E. Washington, DC 20549 Re: Biofuels Power Corporation Form 10-SB Filed January 11, 2008 File No. 333-142921 Ladies and Gentlemen: This office serves as special securities counsel for Biofuels Power Corporation (the “Company”). We are writing in response to your letter dated February 7, 2008, addressed to Fred O’Connor, the Chief Executive Officer of the Company, pursuant to which you provided the comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “SEC”) to the Company’s Registration Statement on Form 10-SB –referenced above. In response to the Staff’s comments, we are electronically transmitting herewith Amendment No. 1 to the Form 10-SB Registration Statement on Form 10. Each of our responses to the Staff’s comments are set forth below.Where applicable, our responses indicate the additions, deletions or revisions we included in the Amendment .For your convenience, our responses are prefaced by the Staff’s comment in italicized text.The references to page numbers in the responses to the Staff’s comments correspond to the pages in the Amendment that we are filing today on behalf of the Company via EDGAR. General Comment
